per curiam:
El pasado 30 de mayo concedimos término al abogado Rosendo Quesada Velazco para que compareciera a mostrar causa por la cual no debía ser separado de la pro-fesión en consideración a su condición física. Posteriormente, en vista de la información rendida por los abogados del Lie. Quesada Velazco sobre su estado de incapacidad, orde-namos al Alguacil de este Tribunal como medida preventiva para salvaguardar la obra notarial de dicho abogado, que se incautara sin demora de la misma y la entregara al Director de Inspección de Protocolos. También ordenamos al Lie. Quesada Velazco que se abstuviera de actuar como notario hasta nueva orden de este Tribunal.
Respondiendo a nuestra orden sobre mostración de causa han comparecido los abogados del Lie. Quesada Velazco para *96informarnos que por razón de la enfermedad que sufre dicho abogado, y a base del testimonio pericial de varios faculta-tivos, la Administración de Seguro Social lo ha declarado incapacitado nombrándole tutora a su esposa Doña Emma Gastón.
En vista del precario estado de salud del Lie. Quesada Velazco se dictará sentencia suspendiéndole del ejercicio de la profesión sin perjuicio de que pueda ser reinstalado en el futuro en caso de que se restablezca de las dolencias que hoy le aquejan y que le impiden ejercer la profesión de abogado.
Los Jueces Asociados Señores Díaz Cruz e Irizarry Yunqué no intervinieron.